DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 10, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nagasawa (US 20180111421) in view of Kawakita (JP2013-136333, with English machine translation) and Katayama (US20150321518).
Regarding claims 1 and 19, Nagasawa teaches a pneumatic tire having a tread portion (see Fig. 1). While Nagasawa does not expressly teach the tire as having a pair of sidewalls and bead portions, Nagasawa does teach that the tire is inflated and mounted on a standard rim ([0020]). Thus, the tire inherently has sidewalls and bead portions in order to provide a cavity for inflation and for mounting on a rim. The tread pattern of Nagasawa has lug grooves which extend from the equator to each tread edge in an alternating manner (see oblique main grooves 10). The lug grooves include first groove portions (inner portions 12) and second groove portions (main body portion 11) wherein the first groove portions (inner portions) extend in the tire width direction and communicate with second groove portions (main body portions 11) of an adjacent lug groove (see Fig. 1, [0030]). Furthermore, the second groove portions (main body portions 11) are curved such that their angle in the inner halves of the tread with respect to the circumferential direction (inner regions) is smaller than their angle in the outer halves of the tread (outer regions). Nagasawa also comprises circumferential narrow grooves which connect adjacent second groove portions (see inner oblique sub-groove 14 in Fig. 2). The lug grooves and the narrow groove define center blocks as illustrated in Figs. 1, 2.
While Nagasawa does not expressly teach the maximum length of the center blocks as 25% to 35% of the development width (tread width), Nagasawa does disclose that the distance between the intersection 15 of outer oblique sub-groove with the oblique main groove 10 and the tire equator C is in the range of 0.15 to 0.25 times the tread width to improve on-snow performance while suppressing the uneven wear of the oblique land regions 20 ([0043]). Outer ends of the inner oblique sub-groove smoothly connect with sub-grooves 13 ([0049]) and thus the position of intersection 15 approximates an axially outer end position of the center block. Furthermore, the axially inner end of the center block extends past the equator a small distance.  It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the center blocks as 0.25 to 0.35, or 0.25 to 0.30 (claim 16), since Nagasawa discloses that intersection 15 (approximating the axially outer edge of the center block) is in the range L2 of 0.15 to 0.25 times the tread width and clearly illustrates the axially inner end as extending slightly past the equator, thus suggesting a maximum length in the tire width direction that is slightly larger than the distance L2. Values of 0.25 and slightly more overlap with the claimed range. One would have been motivated to configure the groove positioning (and therefore the center block width) in order to enhance on-snow performance while suppressing uneven wear of the oblique land regions. 
Nagasawa does not disclose the depth of the first portion as claimed; however, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the first groove portion with depth as claimed since Kawakita, similarly directed towards a directional tire tread, discloses providing lateral minor grooves 22 (analogous to the  inner portion 12 of Nagasawa) with depth of 50 to 80% of the major groove 12 (similar to the main body portion 11) to provide rigidity to the central block while avoiding a loss of the groove due to wear ([0023]). 
Nagasawa does not disclose the circumferential narrow groove (groove 14) as having a groove depth of 75 to 85% of the depth of the second portion of the lug groove. It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the circumferential groove with depth as claimed since Katayama, similarly directed towards a directional tire tread, discloses providing outer circumferential narrow grooves with depths of 30 to 90% of the lug grooves to provide an edge effect and ensure steering stability ([0052]).
As to the angle of the first groove portion at the tire equator being 80 to 100 degrees to the tire circumferential direction, it would have been obvious to a person having ordinary skill in the art  at the time of the invention to have configured the groove with angle within the claimed range since Nagasawa teaches the angle of the first groove portion (θ3) as 10 to 30 degrees with respect to the tire axial direction ([0037]; equates to 60 to 80 degrees or 100 to 120 degrees to the circumferential direction depending on which side the angle is measured), said range overlapping the claimed range.
As to the first groove portion's groove walls extending parallel at the tire equator, Nagasawa discloses that the inner portion 12 extends straight and obliquely and illustrates the groove walls as at least generally parallel in Fig. 1 and 2.
Regarding claim 3, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the second groove portion with angles as claimed since Nagasawa teaches angle theta1 as gradually decreasing with respect to the circumferential direction as it moves from the first end toward the tire equator with an angle range of 15 to 75 degrees so that the main body portions 11 exert snow shearing force in the tire axial direction, thereby helping to improve cornering performance on snowy roads ([0031]), said angle range overlapping the claimed ranges. 
Regarding claims 4 and 10, in Fig. 2 of Nagasawa, an extended position of the first groove portion overlaps with a circumferential narrow groove (groove 14) (see annotated figure 2 below wherein the arrow represents an extension of the first groove portion). 

    PNG
    media_image1.png
    204
    524
    media_image1.png
    Greyscale

Alternatively, an extension from the opposing end of the first groove portion lies just below the circumferential narrow groove in Fig. 2. Examiner notes that the figure illustrates an angle theta3 of about 20 degrees while Nagasawa discloses theta3 can vary from 10 to 30 degrees ([0037]). Employing a smaller theta3 angle of 10 degrees would result in the extension from the other end of the first groove portion being more in the axial direction and in an overlapping arrangement with the circumferential narrow groove. It would have been obvious to a person having ordinary skill in the art at the time of the invention for the circumferential narrow groove to be present on an extended position of the first groove portion given the illustrated groove arrangement in Fig. 2 and Nagasawa's teaching that the groove angle theta3 can be as small as 10 degrees to exert snow shearing force ([0037]).
As to the groove angle difference, it would have been obvious to a person having ordinary skill in the art at the time of the invention for the angle difference between the circumferential narrow groove and the second groove portion to be 90+/-10 degrees since Nagasawa teaches the angle between the groove 14 (narrow groove) and the main groove 10 (second groove portion) as 70 to 90 degrees to improve cornering performance and suppressing uneven wear ([0046]), said range overlapping the claimed range.

Claims 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Nagasawa (US 20180111421) in view of Kawakita (JP2013-136333, with English machine translation) and Katayama (US20150321518) as applied to claims above, and further in view of Nakagawa (US 20030019555).
Regarding claims 7 and 13, Nagasawa does not disclose the lug groove depth as 15 to 25mm; however, it would have been obvious to a person having ordinary skill at the time of the invention to have configured the depth as 15 to 25mm since Nakagawa, similarly directed towards a tire for ice and snow, teaches that axial grooves can have depths of 8 to 15mm ([0024]), said range overlapping the claimed range. One would have been motivated to select a groove depth known to be suitable for the ice/snow tires and to provide additional groove volume for drainage/snow.

Claim 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Nagasawa (US 20180111421) in view of Kawakita (JP2013-136333, with English machine translation) and Katayama (US20150321518) as applied to claims above, and further in view of Shikakubo (JP2010-174231, of record, with English machine translation).
Regarding claims 8 and 14, Nagasawa is silent as to the hardness and 100% modulus of the tread rubber; however, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the tread with hardness and 100% modulus as claimed since Skikakubo, similarly directed towards tire treads, teaches tread rubber compositions having hardness and 100% modulus within the claimed ranges (Table 5: Ex 9: Shore A of 65, 100% modulus of 2.6 MPa; Ex. 10: Shore A of 67, 100% modulus of 2.7 MPa). One would have been motivated to use these compositions since Shikakubo teaches that the compositions provide increased friction coefficient on ice surfaces and wear resistance ([0009,0057]).

Allowable Subject Matter
Claims 15-18 are allowed.
Claim 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to further teach or suggest the center blocks as extending continuously from the tire equator to the circumferential narrow grooves and shoulder blocks defined as extending continuously from the circumferential narrow grooves to a tread edge. Nagasawa teaches a straight circumferential main groove 5 which precludes a shoulder block extending continuously from the narrow groove to the tread edge as required by the claim limitation.

Response to Arguments
Applicant's arguments filed 5/16/2022 have been fully considered but they are not persuasive.
Regarding claim 1, Applicant argues that Nagasawa does not illustrate groove walls as parallel at the equator. Applicant argues that main body portion 11 is disclosed as having a width that gradually widens towards the outer sides to improve on-snow and wet performance (Nagasawa at [0033]).
Examiner disagrees. As to main body portion 11 having widening width, Examiner notes that Nagasawa expressly discloses that the width varies in this groove portion and clearly illustrates a difference in width. Inner portion 12 is distinct from main body portion 11 and Nagasawa does not disclose or clearly illustrate inner portion 12 as having variable width. Instead, Nagasawa states that the inner portion extends straight and obliquely ([0036]). The inartful drafting revealed by the large magnification of the drawing by applicant fails to outweigh the reference's explicit teaching that the inner portion extends straight and obliquely ([0036]) coupled with the illustration of the inner portion's sidewalls as at least generally parallel when revealed at normal magnification (Figs. 1, 2). 
Regarding new claim 19, Applicant argues that the first portion angle of 80 to 90 degrees excludes Nagasawa's disclosed angle of 100 to 120 degrees.
Examiner notes that claim 1 and 19 recite the "angle of the first portion at the tire equator with respect to the tire circumferential direction" as within a particular range. In crossing the tire equator, the first portion forms two angles with respect to the circumferential direction (an acute angle with respect to the circumferential means an obtuse angle on the opposite side, see drawing below).

    PNG
    media_image2.png
    166
    234
    media_image2.png
    Greyscale

Examiner notes that the claim does not specify how the angle is measured with respect to the tire circumferential direction. Nagasawa's angle of 100 to 120 degrees with respect to the tire circumferential direction on one side of the groove means an angle of 60 to 80 degrees with respect to the tire circumferential direction is formed on the opposite side of the groove.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C DYE whose telephone number is (571)270-7059. The examiner can normally be reached Monday - Friday, 10:00 am - 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT C DYE/Primary Examiner, Art Unit 1749